Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-21 of U.S. Patent No. 11113892. 
17/446,983
1
2
3
4
5
6
8
9
11
12
13
14
15
16
17
18
19
20
21
22
23
US Patent 11113892
1
2
3
4
6
7
8
9
11
12
13
14
15
1
5
16
17
18
19
20
21


17/446,983 Claim 1
US Patent 11113892 Claim 1
1. A method for three-dimension (3D) based shopping, the method comprises:

receiving or generating a 3D representation of at least a part of a body of a certain customer;












receiving a query to find a first wearable item that fits the part of the body;





searching for the first wearable item;







displaying on a display that is accessible to the certain customer a 3D model of the first wearable item when worn over the part of the body; and


interacting with the certain customer till a completion of the 3D based shopping.
1. A method for three-dimension (3D) based shopping, the method comprises:

generating a 3D representation of at least a part of a body of a certain customer 

by placing a wearable overall that is equipped with sensors on the certain person; wherein the wearable overall is a one-time disposable wearable overall that does not include the sensors, wherein the method comprises providing equipping the wearable overall sensors during a measurement related to the generation of the 3D representation of the at least part of the body of the certain customer and removing the sensors after the measurement;

receiving a query to find a first wearable item that differs from a shoe and fits the part of the body;

receiving a preference of the certain customer regarding an allowed variation between the 3D representation and the first wearable item;

searching for the first wearable item to provide one or more suggested first wearable item, wherein each suggested first wearable item either (i) fully matches the part of the body, or (b) partially matches the part of the body and exhibit up to the allowed variation from the part of the body;

displaying on a display that is accessible to the certain customer a 3D model of the one or more suggested first wearable item when worn over the part of the body;

wherein a suggested first wearable item that partially matches the part of the body is displayed with all adjustment of the suggested first wearable item that are required for obtaining the full match to the part of the body;

receiving a selection of the first wearable item out of the one or more suggested first wearable items; and completing the 3D based shopping.
17/446,983 Claim 2
US Patent 11113892 Claim 2
2. The method according to claim 1 wherein the at least part of the body comprises the part of the body and at least one other part of the body; 

wherein the method comprises searching, without an explicit request from the user and following a
finding of the first wearable item, for at least one additional wearable item that may fit the at least one other part of the body; and 

displaying on the display a 3D model of the at least one additional wearable item when worn over the at least one other part of the body.
2. The method according to claim 1 wherein the at least part of the body comprises the part of the body and at least one other part of the body; 

wherein the method comprises searching, without an explicit request from the user and  following a finding of the first wearable item, for at least one
additional wearable item that may fit the at least one other part of the body; and 

displaying on the display a 3D model of the at least one additional wearable item when worn over the at least one other part of the body.
17/446,983 Claim 3
US Patent 11113892 Claim 3
3. The method according to claim 2 wherein the searching for the at least one additional wearable item comprises searching for at least one additional wearable item that are associated with the first wearable item.
3. The method according to claim 2 wherein the searching for the at least one additional wearable item comprises searching for at least one additional wearable item that are associated with the first wearable item.
17/446,983 Claim 4
US Patent 11113892 Claim 4
4. (New) The method according to claim 3 comprising searching, without an explicit request from the user and, for non-worn items associated with the first wearable item and displaying information about the non-worn items to the user.
4. The method according to claim 3 comprising searching, without an explicit request from the user and, for non-worn items associated with the first wearable item and displaying information about the non-worn items to the user.
17/446,983 Claim 5
US Patent 11113892 Claim 6
5. (New) The method according to claim 1 wherein the interacting comprises receiving feedback from the certain customer and updating a certain customer profile based on the feedback.
6. The method according to claim 1 wherein the interacting comprises receiving feedback from the certain customer and updating a certain customer profile based on the feedback.
17/446,983 Claim 6
US Patent 11113892 Claim 7
6. (New) The method according to claim 1 wherein the searching is based on a certain customer profile.
7. The method according to claim 1 wherein the searching is based on a certain customer profile.
17/446,983 Claim 8
US Patent 11113892 Claim 8
8. (New) The method according to claim 1 wherein the searching comprises comparing dimensional information related to the first wearable item and to dimensional information related to the part of the body of the certain customer.
8. The method according to claim 1 wherein the searching comprises comparing dimensional information related to the first wearable item and to dimensional information related to the part of the body of the certain customer.
17/446,983 Claim 9
US Patent 11113892 Claim 9
9. (New) The method according to claim 1 wherein the searching comprises utilizing machine learning processes.
9. The method according to claim 1 wherein the searching comprises utilizing machine learning processes.
17/446,983 Claim 11
US Patent 11113892 Claim 11
11. (New) The method according to claim 1 wherein the first wearable item is a configurable wearable item; and wherein the method comprises configuring, upon completion of the 3D based shopping, the first wearable item to fit the part of the body of the certain customer.
11. The method according to claim 1 wherein the first wearable item is a configurable wearable item; and wherein the method comprises configuring, upon completion of the 3D based shopping, the first wearable item to fit the part of
the body of the certain customer.
17/446,983 Claim 12
US Patent 11113892 Claim 12
12. (New) The method according to claim 1 wherein the first wearable item is a 3D printer generated wearable item; and wherein the method comprises 3D printing, upon completion of the 3D based shopping, the first wearable item to fit the part of the body of the certain customer.

12. The method according to claim 1 wherein the firs wearable item is a 3D printer generated wearable item; and wherein the method comprises 3D printing, upon completion of the 3D based shopping, the first wearable item to fit the part of the body of the certain customer.
17/446,983 Claim 13
US Patent 11113892 Claim 13
13. (New) The method according to claim 1 wherein the displaying of the 3D model of the first wearable item when worn over the part of the body comprises using virtual reality.
13. The method according to claim 1 wherein the displaying of the 3D model of the first wearable item when worn over the part of the body comprises using virtual reality.
17/446,983 Claim 14
US Patent 11113892 Claim 14
14. (New) The method according to claim 1 wherein the displaying of the 3D
model of the first wearable item when worn over the part of the body comprises using
augmented reality.
14. The method according to claim 1 wherein the displaying of the 3D model of the first wearable item when worn over the part of the body comprises using augmented reality.
17/446,983 Claim 15
US Patent 11113892 Claim 15
15. (New) The method according to claim 1 comprising creating one or more two dimensional
images of the 3D model.
15. The method according to claim 1 comprising creating one or more two-dimensional images of the 3D model.
17/446,983 Claim 16
US Patent 11113892 Claim 1
16. (New) The method according to claim 1 comprising

generating the 3D representation of the at least part of the body of the certain customer 

by placing a wearable overall that is equipped with sensors on the certain person.
1. A method for three-dimension (3D) based shopping, the method comprises:

generating a 3D representation of at least a part of a body of a certain customer 

by placing a wearable overall that is equipped with sensors on the certain person; 

wherein the wearable overall is a one-time disposable wearable overall that does not include the sensors, wherein the method comprises providing equipping the wearable overall sensors during a measurement related to the generation of the 3D representation of the at least part of the body of the certain customer and removing the sensors after the measurement;

receiving a query to find a first wearable item that differs from a shoe and fits the part of the body;

receiving a preference of the certain customer regarding an allowed variation between the 3D representation and the first wearable item;

searching for the first wearable item to provide one or more suggested first wearable item, wherein each suggested first wearable item either (i) fully matches the part of the body, or (b) partially matches the part of the body and exhibit up to the allowed variation from the part of the body;

displaying on a display that is accessible to the certain customer a 3D model of the one or more suggested first wearable item when worn over the part of the body;

wherein a suggested first wearable item that partially matches the part of the body is displayed with all adjustment of the suggested first wearable item that are required for obtaining the full match to the part of the body;

receiving a selection of the first wearable item out of the one or more suggested first wearable items; and completing the 3D based shopping.
17/446,983 Claim 17
US Patent 11113892 Claim 5
17. (New) The method according to claim 3 wherein the at least one additional wearable item and the first wearable item are based on an identity of a vendor that supplies the first wearable item.
5. The method according to claim 3 wherein the at least one additional wearable item and the first wearable item are based on an identity of a vendor that supplies the first wearable item.
17/446,983 Claim 18
US Patent 11113892 Claim 16
18. (New) The method according to claim 1 wherein the 3D representation of the at
least part of the body is a 3D representation of multiple parts of the body and wherein
the query is for finding one or more wearable items that fit any of the multiple parts of
the body
16. The method according to claim 1 wherein the 3D representation of the at least part of the body is a 3D representation of multiple parts of the body and wherein the query is for finding one or more wearable items that fit any of the multiple parts of the body.
17/446,983 Claim 19
US Patent 11113892 Claim 17
19. (New) The method according to claim 1 wherein the query implicitly states a
type of the first wearable item.
17. The method according to claim 1 wherein the query implicitly states a type of the first wearable item.
17/446,983 Claim 20
US Patent 11113892 Claim 18
20. (New) The method according to claim 1 wherein the query comprises a fit parameter between the first wearable item and the at least part of the body.
18. The method according to claim 1 wherein the query comprises a fit parameter between the first wearable item and the at least part of the body.
17/446,983 Claim 21
US Patent 11113892 Claim 19
21. (New) The method according to claim 1 wherein the fit parameter is indicative of how tight the first wearable item will fir the at least part of the body.
19. The method according to claim 1 wherein the fit parameter is indicative of how tight the first wearable item will fir the at least part of the body.
17/446,983 Claim 22
US Patent 11113892 Claim 20
22. (New) The method according to claim 1 wherein the modifying comprises
representing the measurements of the certain customer by Bernstein basis polynomials.
20. The method according to claim 1 wherein the modifying comprises representing the measurements of the certain customer by Bernstein basis polynomials
17/446,983 Claim 23
US Patent 11113892 Claim 21
23. (New) The method according to claim 1 wherein the modifying comprises modifying the avatar using Bezier curves.
21. The method according to claim 1 wherein the modifying comprises modifying the avatar using Bezier curves.


Although the claims at issue are not identical, they are not patentably distinct 
from each other. For example, Claim 1 of 17/446,983 discloses “interacting with the certain customer till a completion of the 3D based shopping.” While Patent 11113892 discloses "wherein a suggested first wearable item that partially matches the part of the body …receiving a selection of the first wearable item out of the one or more suggested first wearable items; and completing the 3D based shopping". The process of suggesting item matching body part and receiving a selection of item is the interaction between customer and the system. Therefore, Patent 11113892 Claim 1 discloses all limitations of Application 17/446,983 Claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 recite the limitation "the modifying" in “The method according to claim 1 wherein the modifying comprises”.  There is insufficient antecedent basis for this limitation in claim 1.
Claim 21 recites the limitation “…how tight the first wearable item will fir the at least part of the body”. It should be “…how tight the first wearable item will fit the at least part of the body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US9996981).

Regarding Claim 1. Tran teaches A method for three-dimension (3D) based shopping (Tran, abstract, the invention describes methods for recommending products
or services by receiving a 3D model of a product; scaling the 3D model of the product
based on dimensions of the environment and the product; and generating an augmented or virtual reality display of the product in the environment.
Col 1, line 23-67, the product can be a wearable item, a jean, or a shirt. For
clothing. The system can analyze a user anatomical portion and selecting a best fit from apparel variations. The system can create a 3D model using infrared images. The system includes identifying one or more best fitting products to the environment and
displaying recommendations with one or more best fitting products in the environment.
The best fitting products can be clothing, shoes, cosmetics The method includes
capturing 3D model of user's feet; identify the subject's current best fitting shoe products; set each best fitting shoe product's inside dimension with dimensions from the 3D model plus a predetermined gap; correlating different manufacturer's shoe sizes and creating correspondences among different manufacturer shoe products; and recommending a new shoe for the subject by looking up the correspondences among
different manufacturer shoe products.
Col 62, line 40-67, in an exemplary Clothing Fitting System, a user can be a
consumer of fashion items. Further, a user may include an expert such as a fashion
professional, where this fashion professional includes a fashion designer, a personal shopper.), the method comprises:
receiving or generating a 3D representation of at least a part of a body of a certain customer (Tran, col 4, line 1-37, First, the process forms a set of deformable
models of the body such as the face, hand, or foot models. The deformable 3D master
model is subsequently match to the user's body simply by matching reference points. In
one embodiment for foot products, an initial set of feet is scanned using a smart phone, a camera, or a combination of camera and infrared laser/camera, and the points are used in constructing a library of deformable 3D model of feet. The morphable or deformable foot model can be generated from a set of unregistered 3D foot model.
Further see Fig 1 A, which shows an exemplary process for creating a 3D model of a body portion such as a foot.);
receiving a query to find a first wearable item that fits the part of the body (Tran, col 1, line 33-59, in implementations, the reference object can be a coin or a sheet of paper with predetermined dimensions. The mobile camera can be a smart phone or a portable camera. The camera can be an infrared camera. The product can be an appliance or furniture, a wearable item, a jean, or a shirt. For clothing, the system can render an image of the object on a mannequin.
Col 2, line 17-62, in addition to shoe/clothing suggestions, the system can provide clothing/ jewelry/hair styling suggestions along with augmented reality view of
the suggestions so that the user can visualize the impact of the clothing or jewelry or
styling. The smart mirror can provide non-surgical body augmentation suggestions such
as breast/buttock augmentations along with augmented reality view of the body
enlargements or size reduction so that the user can visualize the impact of the footwear
or apparel when worn, along with body enhancement, clothing or jewelry or hair styling changes.
Col 10, line 29-39, One embodiment for clothing includes obtaining a 3D model of a user standing in front of the display and rendering one or more articles or products
on the 3D model. Images such as photographs or videos can be made of the user (also
referred to as customer or client) when trying on different articles. These images can be
seen on the display and can simply be ordered/edited/deleted by the user by "dragging"
them across the screen. In this example, the display is designed as a touch screen. In
this manner, the articles tried on can be compared more realistically and more easily by the user.
Although Tran didn't explicitly teach making a query to search, Tran describes
the system to recommend matching product for user. In order for the system to make a
search, the system needs to receive certain user input so as to starts the analysis,
matching or recommending process for interested products. Therefore, it is obvious to a
user with ordinary skill in the art that the product recommendation system taught in Tran
requires user query input to begin the process.);
searching for the first wearable item (Tran, col 63, line 29-36, In one embodiment, trendy clothing identified based on news or Internet buzz can be located. In this embodiment, the system performs a search of an inventory of fashion items based on the identified fashion preference of the user and then performs a similarity search of the fashion inventory and generates similarity search results (e.g., fashion items that are similar to an item previously worn by the user).);
displaying on a display that is accessible to the certain customer a 3D model of the first wearable item when worn over the part of the body (Tran, col 63, line 1-28, one exemplary process is as follows: Identify user's current fashion style. The fashion item can be hair styles, clothing, shoes, bras, dental wear (braces/aligners); Determine matching style sets based on one or matching attributes, current fashion style, fashion experts, or celebrity styles; Present matching style sets and get user selection; Identify vendor of the user selected style; Render a 3D augmented reality imposed over the user 3D model for preview; Accept user customization requests and re-render the 3D augmented reality view.); and
interacting with the certain customer till a completion of the 3D based shopping (Tran, col 62, line 40-67, a user can be a consumer of fashion items. Further,
a user may include an expert such as a fashion professional, where this fashion professional includes a fashion designer, a personal shopper, a personal stylist, a
journalist who reports on fashion, or some other suitable person. Matching is based, in
part, upon an attribute of a fashion item. Attributes include color, fabric, cut, designer,
size, time of creation, and other suitable attributes used in denoting a fashion. In one
example embodiment, matching includes receiving input in the form of a particular
fashion item, and based upon this fashion item suggesting an additional fashion item
based upon matching attributes. Matching is facilitated through the use of a learning
machine. Experts such as magazine editors/writers can provide outfit ideas and the user
can apply the outfit ideas to his/her wardrobe and hairstyling such as suggestions at http://www.glamour.com/fashion/outfitideas, among others. The user can adjust color or size or any other attributes of the clothing, and place an order.).

Regarding Claim 5. Tran further teaches The method according to claim 1 wherein the interacting comprises receiving feedback from the certain customer and updating a certain customer profile based on the feedback (Tran, col 69, line
5-67, the system provides Crowd Based Feedback for Manufacturers. The process
includes collecting, aggregating and analyzing the feedback information, according to
an embodiment. For example, the recommendation system may receive an inquiry for a
user-selected wearable item and generate a recommended size for the wearable item
for the user. More specifically, the recommendation system may access a database. including a plurality of representative model of wearable items. The recommendation
system may also access a user's profile to determine a size of a wearable item the user
has indicated they have previously owned or worn. Based upon a comparison of the
profile data and the representative models of the user-selected item, the
recommendation system can generate and present the size recommendation to the
user. The user can then opt to purchase the recommended item, and the
recommendation system (or a purchasing computer or system associated with the
recommendation system) can complete the transaction and update the user's profile to
indicate that the user has purchased the item. After the user has purchased the item,
the recommendation system may generate and/or send a message to the user to
prompt the user to provide feedback regarding the recommended size for the purchase
item. The feedback may be an assessment of the fit and/or performance of the item as
described above. Analysis of the feedback information may include analyzing the individual user's feedback).

Regarding Claim 6. Tran further teaches The method according to claim 1 wherein the searching is based on a certain customer profile (Tran, col 69, line 5-67, the system provides Crowd Based Feedback for Manufacturers. The process
includes collecting, aggregating and analyzing the feedback information, according to
an embodiment. For example, the recommendation system may receive an inquiry for a
user-selected wearable item and generate a recommended size for the wearable item
for the user. More specifically, the recommendation system may access a database including a plurality of representative model of wearable items. The recommendation
system may also access a user's profile to determine a size of a wearable item the user
has indicated they have previously owned or worn. Based upon a comparison of the
profile data and the representative models of the user-selected item, the recommendation system can generate and present the size recommendation to the user.).

Regarding Claim 7. Tran further teaches The method according to claim 1 comprising receiving images of the at least one part of the body of the certain customer and generating, based on the images, the 3D representation of at least part of the body of the certain customer (Tran, col 48, line 46-60, FIG. 2 shows
another exemplary process for creating a 3D model of the body. The process can place
the body adjacent an object with known dimensions (40). The body can be the upper
body of a person or the entire body of the person. The process then takes multiple
images or videos of the body and a reference object (42), as done above. Next,
photogrammetric techniques are performed to create a 3D model of the body (44) with dimensions based on the reference object.).

Regarding Claim 8. Tran further teaches The method according to claim 1 wherein the searching comprises comparing dimensional information related to the first wearable item and to dimensional information related to the part of the body of the certain customer (Tran, col 69, line 5-67, the system provides Crowd
Based Feedback for Manufacturers. The process includes collecting, aggregating and analyzing the feedback information, according to an embodiment. For example, the
recommendation system may receive an inquiry for a user-selected wearable item and
generate a recommended size for the wearable item for the user. More specifically, the
recommendation system may access a database including a plurality of representative
model of wearable items. The recommendation system may also access a user's profile
to determine a size of a wearable item the user has indicated they have previously
owned or worn. Based upon a comparison of the profile data and the representative
models of the user-selected item, the recommendation system can generate and present the size recommendation to the user.).

Regarding Claim 9. Tran further teaches The method according to claim 1 wherein the searching comprises utilizing machine learning processes (Tran, col
62, line 40-67, the system includes Clothing Fitting System. A user can be a consumer
of fashion items. Further, a user may include an expert such as a fashion professional,
where this fashion professional includes a fashion designer, a personal shopper, a
personal stylist, a journalist who reports on fashion, or some other suitable person.
Matching is based, in part, upon an attribute of a fashion item. Matching is facilitated
through the use of a learning machine. In one example embodiment, the learning
machine can determine the user's favorite actress or model and build a related
association. Thus, the fashion style from trendy stars, models, and musicians followed
by the user in social media (Facebook, twitter) can be analyzed and similar items can
be added to the virtual digital closet of the user. Similar clothing items worn by the actress or model can be retrieved and the clothing data can be superimposed on the 3D model of the user to show the user the expected appearance.).

Regarding Claim 10. Tran further teaches The method according to claim 1 wherein the first wearable item is selected from a footwear and a cloth (Tran, col 1,
line 33-59, the system includes identifying one or more best fitting products to the
environment and displaying recommendations with one or more best fitting products in
the environment. The best fitting products can be clothing, shoes, cosmetics, appliances
or furniture. The method includes capturing 3D model of user's feet; identify the subject's current best fitting shoe products; set each best fitting shoe product's inside
dimension with dimensions from the 3D model plus a predetermined gap; correlating
different manufacturer's shoe sizes and creating correspondences among different
manufacturer shoe products; and recommending a new shoe for the subject by looking
up the correspondences among different manufacturer shoe products.
Col 2, line 16-62, in addition to shoe/clothing suggestions, the system can provide clothing/jewelry/hair styling suggestions along with augmented reality view of
the suggestions so that the user can visualize the impact of the clothing or jewelry or
styling.).

Regarding Claim 11. Tran further teaches The method according to claim 1 wherein the first wearable item is a configurable wearable item; and wherein the method comprises configuring, upon completion of the 3D based shopping, the first wearable item to fit the part of the body of the certain customer (Tran, col 16, line 51-67, the system includes Mass-Customized Sole/Insole Design Process. The
above processes can arrive at the inside dimensions of a particular shoe that best fits
the user. However, the standard shoes may still need further customization to support
the user's particular body dimensions such as arches. Thus, a mass-customized insole
is detailed next. One embodiment is a diagnosis and a system for design of patient specific orthotics focused principally on dealing with the kinetics of pronation.
Col 19, line 17-67, The design process begins in several different ways. One
option is to load a scanned foot model. Together, the insole file, image file, and data
files may be saved into a single patient insole file. An insole CAD system can be used to
edit the foot model. The edit functions generally allow insole design personnel to add
protrusions or carve out recesses in the insole to accommodate user specific requirements. For example, the PAD and MTT (Metatarsal) functions create pads on the
surface of the insole that serve to redistribute forces in the patient's foot.
Col 20, line 1-32, The final insole 3D model is then sent to a mass-customized
insole 3D printing system. FIG. 1 G shows an exemplary template for rapid, inexpensive 3D printing of insoles using engineered sand technology.).

Regarding Claim 12. Tran further teaches The method according to claim 1 wherein the first wearable item is a 3D printer generated wearable item; and wherein the method comprises 3D printing, upon completion of the 3D based shopping, the first wearable item to fit the part of the body of the certain customer (Tran, col 16, line 51-67, the system includes Mass-Customized Sole/Insole
Design Process. The above processes can arrive at the inside dimensions of a particular shoe that best fits the user. However, the standard shoes may still need further customization to support the user's particular body dimensions such as arches.
Thus, a mass-customized insole is detailed next. One embodiment is a diagnosis and a
system for design of patient-specific orthotics focused principally on dealing with the
kinetics of pronation.
Col 19, line 17-67, The design process begins in several different ways. One
option is to load a scanned foot model. Together, the insole file, image file, and data
files may be saved into a single patient insole file. An insole CAD system can be used to
edit the foot model. The edit functions generally allow insole design personnel to add
protrusions or carve out recesses in the insole to accommodate user specific requirements. For example, the PAD and MTT (Metatarsal) functions create pads on the
surface of the insole that serve to redistribute forces in the patient's foot.
Col 20, line 1-32, The final insole 3D model is then sent to a mass-customized insole 3D printing system. FIG. 1 G shows an exemplary template for rapid, inexpensive 3D printing of insoles using engineered sand technology.).

Regarding Claim 13. Tran further teaches The method according to claim 1 wherein the displaying of the 3D model of the first wearable item when worn over the part of the body comprises using virtual reality (Tran, abstract, the invention
describes methods for recommending products or services by receiving a 3D model of a
product; scaling the 3D model of the product based on dimensions of the environment
and the product; and generating an augmented or virtual reality display of the product in
the environment.).

Regarding Claim 14. Tran further teaches The method according to claim 1 wherein the displaying of the 3D model of the first wearable item when worn over the part of the body comprises using augmented reality (Tran, abstract, the invention describes methods for recommending products or services by receiving a 3D
model of a product; scaling the 3D model of the product based on dimensions of the
environment and the product; and generating an augmented or virtual reality display of the product in the environment.).

Regarding Claim 15. Tran further teaches The method according to claim 1 comprising creating one or more two dimensional images of the 3D model (Tran,
col 48, line 46-60, FIG. 2 shows another exemplary process for creating a 3D model of
the body. The process can place the body adjacent an object with known dimensions
(40). The body can be the upper body of a person or the entire body of the person. The
process then takes multiple images or videos of the body and a reference object (42), as done above. Next, photogrammetric techniques are performed to create a 3D model of the body (44) with dimensions based on the reference object.).

Claim 24 is similar in scope as Claim 1 and thus is rejected under same rationale. Claim 24 further requires:
A non-transitory computer readable medium (Tran, col 93, line 37-50, the system or method described herein may be deployed in part or in whole through network infrastructures. The network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, wireless communication devices, personal computers, communication devices, routing devices, and other active and passive devices, modules or components as known in the art. The computing or non-computing device(s) associated with the network infrastructure may include, apart from other components, a storage medium such as flash memory, buffer, stack, RAM, ROM, or the like.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US9996981) in view of FaceCake ("New Technology Lets You Try on Virtual Clothes Before You Buy", 2013). 

Regarding Claim 2. Tran fails to explicitly teach, however, FaceCake teaches The method according to claim 1 wherein the at least part of the body comprises the part of the body and at least one other part of the body; wherein the method comprises searching, without an explicit request from the user and following a finding of the first wearable item, for at least one additional wearable item that may fit the at least one other part of the body; and displaying on the display a 3D model of the at least one additional wearable item when worn over the at least one other part of the body (FaceCake, the video describes FaceCake's virtual try-on system.
Page 2, the graphic user interface shows that a user is standing in front of the mirror. User selects an apparel from the right hand side menu, the image of that apparel
will be overlaid on the user's image, giving user visual feedback of how the user look in
the selected apparel.
Page 2-3, the user with a superimposed dark dress and matching hand bag is
selecting from right hand side menu and select a silver dress with necklace.
Page 4-5, the user sees augmented reality image changed to silver dress and
necklace.
	Page 6-8, after user pick the first silver dress, the right hand side menu shows a crimson scarf, a black handbag and a black fur coat for matching. Those items are automatically recommended by the system without requiring user’s specific request.
Page 9-10, the user touches the menu on top right corner for a dress and a matching handbag.
Page 11, the right hand side menu shows scarf, dress and hand bag to superimpose on the user's image.).
Tran and FaceCake are analogous art because they both teach method of virtual
try-on. Tran further teaches creating 3D user body model and displaying wearable items
on the body model. FaceCake further teaches a graphical user interface to allow user to
select a plurality of wearable item to try on. Therefore, it would have been obvious to a
person with ordinary skill in the art before the effective filing date of the claimed
invention, to modify the virtual try-on method (taught in Tran), to further use the GUI
allowing user to select multiple wearable items to try (taught in FaceCake), so as to
provide an intuitive platform for user to shop for items including clothes and accessories.

Regarding Claim 3. The combination of Tran and FaceCake further teaches The method according to claim 2 wherein the searching for the at least one additional wearable item comprises searching for at least one additional wearable item that are associated with the first wearable item (FaceCake, Page 2-3, the user with a
superimposed dark dress and matching hand bag is selecting from right hand side menu and select a silver dress with necklace.
Page 4-5, the user sees augmented reality image changed to silver dress and
necklace.
The necklace is considered associated/matching the silver dress.)
The reasoning for combination of Tran and FaceCake is the same as described in Claim 2.

Regarding Claim 4. The combination of Tran and FaceCake further teaches The method according to claim 3 comprising searching, without an explicit request from the user and, for non-worn items associated with the first wearable item and displaying information about the non-worn items to the user (FaceCake, page 6-8, after user pick the first silver dress, the right hand side menu shows a crimson scarf, a black handbag and a black fur coat for matching. Those items are automatically recommended by the system without requiring user’s specific request.
The handbag is a non-worn item, which is carried by user's hand. The description of the handbag is displayed as “studs”, which is related information for the product.).
The reasoning for combination of Tran and FaceCake is the same as described in Claim 2.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tran
et al (US9996981) in view of Tran et al (US20200020165) as Tran2020. 

Regarding Claim 16. Tran fails to explicitly teach, however, Tran2020 teaches The method according to claim 1 comprising generating the 3D representation of the at least part of the body of the certain customer by placing a wearable overall that is equipped with sensors on the certain person (Tran2020, [0002] the invention
describes an Internet of Thing (loT) device includes a processor coupled to a wireless
transceiver; a camera; an accelerometer to detect acceleration of the device; and a
module to follow a third-party motion or another device motion based on camera and
accelerometer outputs.
[0080] FIG. 9 shows an exemplary shirt based embodiment where sensors can
be positioned anywhere on the shirt and when worn, can capture position, video, and
vital signs.
[0114] The wireless sensor electronics 14 is mounted on the helmet or shoulder
pad in the example of FIG. 12A or 12C. The electronics 14 can be embedded or can be
removed upon completion of the sports event. The sports event does not have to be
real, for example, in Virtual Reality (VR) sports applications, sensors including gyroscopes and cameras can be positioned on various body portions to capture motion
as well as eye tracking, mouth tracking, speech recognition, among others.
[0117-0124] In one aspect, the protective gear is custom formed to the athlete's
body. This is done in FIG. 12C as follows: 321) perform 3D scan of person and create
3D model; 322) form positive mold from the 3D model; 323) place mold into 2 phase 3D
printer to form a negative; 324) put composite material into mold and form composite
protection gear; 325) embed loT electronics into one or more locations into the composite protection gear; 326) link loT electronics with mobile devices and cloud
based storage and process impact data and warn user if impact is unsafe. The protection gear or footwear can be custom produced at the request of a customer, who
can specify the nature of the customization for one or more pairs of helmet, protective
gear, or footwear. Each helmet of the footwear may have a different design,).
Tran and Tran2020 are analogous art because they both teach method of tracking user's motion and create 3D model of the user body so as to create customized
outfit. Tran further teaches creating 3D user body model and displaying wearable items
on the body model. Tran2020 further teaches attaching sensors to user's clothing to
track a plurality of key points motion for user. Therefore, it would have been obvious to
a person with ordinary skill in the art before the effective filing date of the claimed
invention, to modify the virtual try-on method (taught in Tran), to further use the sensor
attached clothing to track full body motion (taught in Tran2020), so as to better customize outfit such as protective gear for a specific user (Tran2020, [0117-0124]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US9996981) in view of FaceCake ("New Technology Lets You Try on Virtual Clothes Before You Buy", 2013) further in view of Paolini et al (US20070130020).

Regarding Claim 17. The combination of Tran and FaceCake fails to explicitly teach, however, Paolini teaches The method according to claim 3 wherein the at least one additional wearable item and the first wearable item are based on an identity of a vendor that supplies the first wearable item (Paolini, abstract, the invention describes methods for consumer representation rendering with selected merchandise. The consumer representation comprises a three dimensional model rendered to depict a consumer appearance and movement in each frame of a captured video stream and specified by a selection of sizing measurements detected from a scan of a consumer body shape. The computing system selects at least one merchandise item from among multiple merchandise items each with separate merchandise characteristics. In particular, the computing system selects the merchandise item of a size selected to fit the selection of sizing measurements for the consumer.
[0064] Additionally, each merchandise representation may include pairing
preferences, as illustrated at reference numeral 420. Pairing preferences may include
vendor or designer preferences for suggested merchandise to combine or not to combine with the merchandise item. Suggested merchandise combinations may include
specific merchandise items or may generally include types, colors, fabrics, sizes, lengths, brands, and other merchandise descriptors. Further, pairing preferences may
include rules for pairing the merchandise item with other merchandise items. In one
example, a vendor may specify pairing preferences based on detecting combinations of
merchandise with the current merchandise item that may have been purchased.).
Tran, FaceCake and Paolini are analogous art because they all teach method of virtual try-on. The combination of Tran and FaceCake further teaches a graphical user interface to allow user to select a plurality of wearable item to try on. Paolini further teaches method of paring merchandise items based on type, color, fabrics, sizes, brands and etc. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the virtual try-on method (taught in Tran and FaceCake), to further use the method of pairing merchandise items based on brands (vendor) (taught in Paolini), so as to provide user with suggested items based on matching criteria including type, color, brands and etc. For example, when user selects Nike sports outfit, the system suggests a pair of matching Nike sports shoes.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US9996981) in view of Black et al (US20100111370) further in view of FaceCake ("New Technology Lets You Try on Virtual Clothes Before You Buy", 2013).

Regarding Claim 18. Tran fails to explicitly teach, however, Black teaches The method according to claim 1 wherein the 3D representation of the at least part of the body is a 3D representation of multiple parts of the body (Black, abstract, the invention describes a system and method of estimating the body shape of an individual from input data such as images or range maps. The body may appear in one or more poses captured at different times and a consistent body shape is computed for all poses. The body may appear in minimal tight-fitting clothing or in normal clothing wherein the described method produces an estimate of the body shape under the clothing. Clothed or bare regions of the body are detected via image classification and the fitting method is adapted to treat each region differently. Body shapes are represented parametrically and are matched to other bodies based on shape similarity and other features. Standard measurements are extracted using parametric or non-parametric functions of body shape. The system components support many applications in body scanning, advertising, social networking, collaborative filtering and Internet clothing shopping.
[0020] To recover body shape from standard sensors in less constrained environments and under clothing, a parametric 3D model of the human body is employed. A graphics model is used that is represented as a triangulated mesh (other
types of explicit meshes are possible such as quadrilateral meshes as are implicit
surface models such as NURBS).
[0400] The estimated body shape model can also be used to try on virtual clothing. There are several computer graphics methods, including commercial products,
for simulating clothing draped on 3D bodies. The body model can be saved in any one
of the common graphics model formats and imported into a standard clothing simulation
software system.)
Tran and Black are analogous art because they both teach method of virtual try-on. Tran further teaches creating 3D user body model and displaying wearable items on the body model. Black further generating 3D body models to represent full body of a user. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the virtual try-on method (taught in Tran), to further use the 3D body model with different fitting style (tight-fitting, loose-fitting) (taught in Black), so as to represent cloth fitting more accurately.

The combination of Tran and Black fails to explicitly teach, however, FaceCake teaches and wherein the query is for finding one or more wearable items that fit any of the multiple parts of the body (FaceCake, the video describes FaceCake's virtual try-on system.
Page 2, the graphic user interface shows that a user is standing in front of the
mirror. User selects an apparel from the right hand side menu, the image of that apparel
will be overlaid on the user's image, giving user visual feedback of how the user look in
the selected apparel.
Page 2-3, the user with a superimposed dark dress and matching hand bag is
selecting from right hand side menu and select a silver dress with necklace.
Page 4-5, the user sees augmented reality image changed to silver dress and
necklace.
Page 9-10, the user touches the menu on top right corner for a dress and a matching handbag.
Page 11, the right hand side menu shows scarf, dress and hand bag to superimpose on the user's image.).
Tran, Black and FaceCake are analogous art because they all teach method of virtual try-on. Tran further teaches creating 3D user body model and displaying wearable items on the body model. FaceCake further teaches a graphical user interface to allow user to select a plurality of wearable item to try on. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the virtual try-on method (taught in Tran and Black), to further use the GUI allowing user to select multiple wearable items to try (taught in FaceCake), so as to provide an intuitive platform for user to shop for items including clothes and accessories.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US9996981) in view of Paolini et al (US20070130020).

Regarding Claim 19. Tran fails to explicitly teach, however, Paolini teaches The method according to claim 1 wherein the query implicitly states a type of the first wearable item (Paolini, abstract, the invention describes methods for consumer representation rendering with selected merchandise. The consumer representation comprises a three dimensional model rendered to depict a consumer appearance and movement in each frame of a captured video stream and specified by a selection of sizing measurements detected from a scan of a consumer body shape. The computing system selects at least one merchandise item from among multiple merchandise items each with separate merchandise characteristics. In particular, the computing system selects the merchandise item of a size selected to fit the selection of sizing measurements for the consumer.
[0064] Additionally, each merchandise representation may include pairing
preferences, as illustrated at reference numeral 420. Pairing preferences may include
vendor or designer preferences for suggested merchandise to combine or not to combine with the merchandise item. Suggested merchandise combinations may include
specific merchandise items or may generally include types, colors, fabrics, sizes, lengths, brands, and other merchandise descriptors. Further, pairing preferences may
include rules for pairing the merchandise item with other merchandise items. In one
example, a vendor may specify pairing preferences based on detecting combinations of
merchandise with the current merchandise item that may have been purchased.
Therefore, when user select a first merchandise, the system will pair it with
another merchandise based on pairing preferences. The selection of a merchandise
implicitly states a type/color/fabrics/brands of matching merchandise.).
Tran and Paolini are analogous art because they both teach method of virtual try-on. Paolini further teaches method of paring merchandise items based on type, color, fabrics, sizes, brands and etc. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the virtual try-on method (taught in Tran), to further use the method of pairing merchandise items based on brands (vendor) (taught in Paolini), so as to provide user with suggested items based on matching criteria including type, color, brands and etc. For example, when user selects Nike sports outfit, the system suggests a pair of matching Nike sports shoes.

Regarding Claim 20. The combination of Tran and Paolini further teaches The method according to claim 1 wherein the query comprises a fit parameter between the first wearable item and the at least part of the body (Paolini, [0074] each consumer information entry may include merchandise preferences 506, fit preferences 508, and rendering preferences 510. Merchandise preferences 506
may include consumer specified rules for selecting merchandise and preferences
related to any type of category or descriptor of merchandise. For example, a consumer
may specify preferences related to price range, color, fabric, designer, and types of
garments. Fit preferences 508 may include consumer specified rules and measurement
based preferences for fit. Fit factors may include, but are not limited to, lengths, range of motion, tightness, stretch, drape, and wrinkling.).
The reasoning for combination of Tran and Paolini is the same as described in Claim 19.

Regarding Claim 21. The combination of Tran and Paolini further teaches The method according to claim 1 wherein the fit parameter is indicative of how tight the first wearable item will fir the at least part of the body (Paolini, [0074] each consumer information entry may include merchandise preferences 506, fit preferences 508, and rendering preferences 510. Merchandise preferences 506 may include consumer specified rules for selecting merchandise and preferences related to any type of category or descriptor of merchandise. For example, a consumer may specify preferences related to price range, color, fabric, designer, and types of garments. Fit preferences 508 may include consumer specified rules and measurement based preferences for fit. Fit factors may include, but are not limited to, lengths, range of motion, tightness, stretch, drape, and wrinkling.).
The reasoning for combination of Tran and Paolini is the same as described in Claim 19.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US9996981) in view of Dunnett et al (US7027050).

Regarding Claim 22. Tran fails to explicitly teach, however Dunnett teaches The method according to claim 1 wherein the modifying comprises representing the measurements of the certain customer by Bernstein basis polynomials (Dunnett, abstract, the invention describes method of modelling 3D object using triangular mesh. In a computer graphics apparatus, a three-dimensional object is modelled using a mesh of triangles which approximate the object surface. To display images, each triangle is sub-divided into smaller triangles, which do not necessarily lie in the same plane as the original triangle. In this way, the curvature of the object surface can be more accurately modelled. A parametric patch, such as a Bernstein-Bezier triangular patch or Heron patch, is used to determine how to divide each triangle into smaller non-planar triangles. In addition, the number of non-planar triangles is determined using the size of the original triangle in the current or a preceding frame of image data. The non-planar triangles are stored for use in subsequent frames which require the same number of non-planar triangles, thereby reducing processing requirements. Rather than carry out lighting calculations for the vertex of each new non-planar triangle, lighting values are calculated and used to define a parametric patch which is subsequently used to determine lighting values for the new triangles.
Col 14, line 1-67, the ordinates calculated at step S8 (FIG.2) define a cubic Bernstein-Bezier triangular patch for each triangle in a model. Mathematically, a Bernstein-Bezier triangular patch of degree "n", bn(Ʈ), is given by the following equation: 

    PNG
    media_image1.png
    55
    171
    media_image1.png
    Greyscale

where: λ is the triplet (λ1, λ2, λ3 ) of barycentric coordinates which identifies the position of a control point λ; bλ is the value of the ordinate for the control point λ; and bλn(Ʈ)  is the Bernstein polynomial for control point λ.).
Tran teaches method of virtual try-on using a 3D user body model. Both Tran and Dunnett teaches method of modifying 3D mesh model. Dunnett further teaches using Bernstein polynomials in subdividing triangular mesh for further processing. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the virtual try-on method (taught in Tran), to further use the mathematical model with Bernstein polynomial for subdividing triangular patch in 3D mesh model (taught in Dunnett), so as to reduce processing requirements by storing the non-planar triangles for future processing (Dunnett, abstract)..

Regarding Claim 23. The combination of Tran and Dunnett further teaches The method according to claim 1 wherein the modifying comprises modifying the avatar using Bezier curves (Dunnett, col 33, line 37-67, col 34, line 1-21, when a model made up of parametric surface patches is to be rendered, each surface patch is divided into flat polygons. To determine the depth of sub-division for a given patch, and hence the number of polygons that will be produced for rendering, the area of the patch can be used. Taking a Bezier patch as an example, and referring to FIG. 32, the patch is typically defined by sixteen control points P11, P12, P13, P14, P21, P22, P23, P24, P31, P32, P33, P34, P41, P42, P43 and P44. These sixteen control points define eight Bezier curves P11-P12-P13-P14, P21-P22-P23-P24, P31-P32-P33-P34, P41-P42-P43-P44, P11-P21-P31-P41, P12-P22-P32-P42, P13-P23-P33-P43 and P14-P24-P34-P44. Each control point is thus a control point for two of the Bezier curves. To determine the area of the patch (in order to calculate the number of polygons into which the patch should be divided for rendering), the four points which are end control points for two of the Bezier curves in the patch (that is, points P11, P14, P44 and P41 in the example of FIG. 32) can be connected and the area of the resulting polygon calculated.).
The reasoning for combination of Tran and Dunnett is the same as described in Claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611